Citation Nr: 0410270	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  90-52 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Anne Arbor, 
Michigan


THE ISSUE

Entitlement to reimbursement for the cost of private medical 
treatment of service-connected residuals of shell fragment wound 
of the chest.

(Entitlement to a total disability evaluation based on individual 
unemployability is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the February 1991 rating decision of the VA Medical 
Center in Ann Arbor, Michigan (VAMC).  


REMAND

A preliminary review of the record shows that additional 
development is necessary before the Board may proceed with 
appellate review of the issue of entitlement to reimbursement for 
the cost of private medical treatment of service-connected 
residuals of shell fragment wound of the chest.  The veteran 
contends that he should be reimbursed for the cost of a surgical 
excision of a soft tissue tumor of the left chest wall performed 
at Mecosta County General Hospital in April 1998.  However, the 
record does not currently contain the file from the Ann Arbor, 
Michigan VA Medical Center that denied the veteran's medical 
reimbursement claim.  In the absence of this information, the 
Board may not proceed with appellate review.

This matter is remanded for the following actions:

1.  The VAMC must comply with all provisions of the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. § 5103A (West 
2002).  In particular, the VAMC should notify the veteran of 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The Ann Arbor, Michigan VAMC should secure the claims file and 
all relevant information related to the veteran's medical 
reimbursement claim.  

3.  Thereafter, the VAMC should readjudicate the issue on appeal.  
If the benefit sought on appeal is not granted, the veteran and 
his representative should be furnished a Supplemental Statement of 
the Case.  That document should include notice of all relevant 
actions taken on the claim for benefits, a summary of the evidence 
pertinent to the issue on appeal, and the applicable law and 
regulations.  After the appropriate period in which to respond has 
been provided, the case should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the VAMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VAMC.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





